             Case 1:21-cv-00100-EGS Document 16 Filed 01/21/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                           )
 NANCY GIMENA HUISHA-HUISHA, et al.,                       )
                                                           )
 Plaintiffs,                                               )
                                                           )
                                                           )
 v.                                                        )
                                                           ) Civ. A. No. 21-100 (EGS)
 PETER T. GAYNOR, Acting Secretary of Homeland             )
 Security, in his official capacity, et al.,               )
                                                           )
 Defendants.                                               )
                                                           )


                                    JOINT STATUS REPORT


        Pursuant to the Court’s Minute Order dated January 19, 2021, the Parties respectfully

submit this Joint Status Report:

        1.       On January 15, the Court adopted the parties’ proposed briefing schedule

regarding “whether this case is related to Civil Action Number 20-2245, P.J.E.S. v. Wolf,”

directing that Defendants’ brief be filed by January 19 and Plaintiffs’ brief be filed by January

21. See Minute Order dated January 15.

        2.       Both briefs have now been filed. See ECF Nos. 14, 15.

        3.       On January 19, Plaintiffs filed an emergency motion for a stay of removal for two

additional families. In their motion, Plaintiffs indicated their intention to amend their Complaint

to add these families as plaintiffs. See ECF No. 12.

        4.       On January 19, the Court granted the stay of removal and directed the parties to

“file a joint status report with a recommendation for further proceedings by no later than January

21, 2021 at 12:00 PM.” See Minute Order dated January 19.




                                                  1
            Case 1:21-cv-00100-EGS Document 16 Filed 01/21/21 Page 2 of 3




       5.       The parties have conferred regarding the Court’s order and jointly make the

following status report and recommendation:

       •     The question of relation to P.J.E.S. is briefed and ready for resolution.

       •     Defendants’ deadline to Answer or otherwise respond to the Complaint shall be

             calculated according to the Federal Rules of Civil Procedure.

       •     Plaintiffs are assessing whether to move for further interim relief prior to Defendants’

             deadline to Answer or otherwise respond to the Complaint, in light of the intervening

             change of Administration. Plaintiffs will advise the Court if they decide to do so.

       •     By January 28, 2021, Plaintiffs shall file their amended complaint.



Dated: January 21, 2021                             Respectfully submitted,


 /s/ Celso J. Perez_____________________               MICHAEL R. SHERWIN
 Celso J. Perez (D.C. Bar No. 1034959)                 Acting United States Attorney
 Lee Gelernt*
 Daniel A. Galindo*                                    BRIAN P. HUDAK
 Omar Jadwat*                                          Acting Chief, Civil Division
 Ming Cheung*
 American Civil Liberties Union Foundation,            /s/ Sean Tepe
 Immigrants’ Rights Project                            SEAN M. TEPE, DC Bar #1001323
 125 Broad Street, 18th Floor                          Assistant United States Attorney
 New York, NY 10004                                    555 Fourth Street, NW
 Tel: (212) 549-2600                                   Washington, DC 20530
                                                       (202) 252-2533
 Stephen B. Kang*                                      sean.tepe@usdoj.gov
 Cody Wofsy*
 Morgan Russell*
 American Civil Liberties Union Foundation,
 Immigrants’ Rights Project
 39 Drumm Street
 San Francisco, CA 94111
 Tel: (415) 343-0770

 Robert Silverman*
 Irit Tamir*


                                                   2
          Case 1:21-cv-00100-EGS Document 16 Filed 01/21/21 Page 3 of 3




 Oxfam America
 Boston, MA 02115, Suite 500
 Tel: (617) 482-1211

 Scott Michelman (D.C. Bar No. 1006945)
 Arthur B. Spitzer (D.C. Bar No. 235960)
 American Civil Liberties Union Foundation of
 the District of Columbia
 915 15th Street NW, Second Floor
 Washington, D.C. 20005
 Tel: (202) 457-0800

 Jamie Crook (D.C. Bar No. 1002504)
 Karen Musalo
 Center for Gender & Refugee Studies
 200 McAllister St.
 San Francisco, CA 94102
 Tel: (415) 565-4877

 Andre Segura
 Kathryn Huddleston
 Rochelle Garza
 Brantley Shaw Drake
 American Civil Liberties Union Foundation
 of Texas, Inc.
 5225 Katy Freeway, Suite 350
 Houston, Texas 77007
 Tel. (713) 942-8146

 Tamara F. Goodlette*
 Refugee and Immigrant Center for
 Legal Education and Legal Services
 (RAICES)
 802 Kentucky Avenue
 San Antonio, TX 78201
 Tel: (210) 960-3206

 Karla M. Vargas*
 Texas Civil Rights Project
 1017 W. Hackberry Ave.
 Alamo, Texas 78516
 Tel: (956) 787-8171

Attorneys for Plaintiffs

*Pro hac vice application forthcoming



                                                3
